
	
		II
		110th CONGRESS
		1st Session
		S. 1844
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to make technical
		  corrections to the new border tunnels any passages offense.
	
	
		1.Offense
			(a)In
			 generalChapter 27 of title 18, United States Code, is amended by
			 redesignating section 554 added by section 551(a) of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1389)
			 (relating to border tunnels and passages) as section 555.
			(b)Table of
			 sectionsThe table of sections for chapter 27 of title 18, United
			 States Code, is amended by striking the item relating to section 554,
			 Border tunnels and passages, and inserting the following:
				
					
						555. Border tunnels and
				passages.
					
					.
			2.Criminal
			 forfeitureSection 982(a)(6)of
			 title 18, United States Code, is amended by striking 554 and
			 inserting 555.
		3.Directive to the
			 United States sentencing commissionSection 551(d) of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1390) is
			 amended in paragraphs (1) and (2)(A) by striking 554 and
			 inserting 555.
		
